STEADMAN, Associate Judge,
dissenting.
I think the majority has applied a cramped interpretation both of the statutory provision and of the evidence.
To prove a violation of D.C.Code § 22-1121(a), a misdemeanor,1 all that need be shown is that the defendant acted in “a manner as to annoy, disturb, interfere with, obstruct, or be offensive to others” so as to “provoke a breach of the peace, or under circumstances such that a breach of the peace may be occasioned thereby.” (emphasis added). The government is “not required to prove an actual or impending breach of peace.” Scott v. District of Columbia, 184 A.2d 849, 851 (D.C.Mun.App.1962). Rather, the prosecution may prove a § 22-1121 violation by proving that a breach of the peace was a possibility given the surrounding circumstances. See Chemalali v. District of Columbia, 655 A.2d 1226, 1229 (D.C.1995)(“So long as the alleged offensive conduct rises to the level that a breach of the *1230peace might be provoked by the conduct, it is prohibited by statute.”); Rodgers v. United States, 290 A.2d 395, 396-97 (D.C.1972) (Defendant who “sought assistance of the crowd ... by shouting obscenities at the campus policemen ... was not convicted merely for conduct which was annoying or disturbing to the policemen present, but rather ... [he was properly convicted] for disorderly conduct carried out under circumstances whereby a breach of the peace might have been occasioned.”)
Examining the evidence here in light of the statutory requirements, I of course apply our oft-repeated and well established standards for review of claimed evidentia-ry insufficiency:
This court will reverse a conviction on the basis of insufficient evidence only if, after viewing the evidence in the light most favorable to the government, it can be said that the decision is clearly erroneous. Only if there is no evidence upon which a reasonable mind might fairly conclude guilt beyond a reasonable doubt, can we reverse for insufficiency of the evidence.
Foster v. United States, 699 A.2d 1113, 1115 (D.C.1997)(quotations and citations omitted). See also, e.g., Nixon v. United States, 730 A.2d 145, 148 (D.C.1999).
So viewed, the facts here are not overly complicated. Briefly put, a number of police officers, including Officer Habeebullah, were engaged in questioning a group of five or six suspects in a reported shooting. Appellant continued to ride on his bicycle back and forth behind the officers as they conducted their investigation, loudly ehal-lenging in obscenities the validity of their activity, despite being asked to move on. It was early of an evening on a much-traveled thoroughfare, both vehicular and pedestrian. Appellant then went into a store. When he emerged Officer Habee-bullah, who had seen another individual riding the same or similar bicycle the previous evening and recognizing that bicycle-riding on a sidewalk, as appellant had done, was illegal, questioned appellant about the registration. Appellant responded that his bicycle was not registered and again began loudly berating Officer Habeebullah, resisting her attempts to check his bicycle. As a result of appellant’s response, a crowd gathered.
Addressing the majority’s particular concerns, it matters little that a crowd had not gathered until near the end of appellant’s rant, or that the crowd was not hostile; the authorities cited above show that potentiality of public disorder can give rise to a violation. Nor does it matter that the obscenities were ostensibly directed only at the officers; appellant’s comments might reasonably be construed as a “type which seemed to invite some action or reaction” not only from bystanders but from the group of suspects themselves. Chemalali, supra, 655 A.2d at 1229. Also, it is not true that appellant’s actions did not affect the officers in the performance of their duty; Officer Habeebullah testified to the contrary.2 Finally, the doubtful assertion that Officer Habeebullah did not have articulable suspicion to approach appellant does not make irrelevant appellant’s subsequent conduct in resisting and berating the officer.3 Cf. Nelson v. United States, 580 A.2d 114, 117 (D.C.1990)(“Con*1231gress has abolished the common law rule in this jurisdiction on the right to resist an unlawful arrest”); D.C.Code § 22-505 (1989).
In my judgment, the record in this case is quite sufficient to support the adjudication of delinquency for the charged offense. Therefore, I must dissent from the majority’s reversal of the trial court.

. The maximum penalty for a violation is a fine not to exceed $250 and imprisonment not to exceed ninety days.


. “Q: Officer what would you have been doing had you not been forced to deal with the Respondent? A: I would have been standing right there making sure the persons that we had stopped didn't make a move, didn’t try to run until we could get a status on whether they were wanted or not. Q: Okay. Were you able to perform that function while you were dealing with the Respondent? A: No.”


. In addition to appellant’s previous activities in themselves, Officer Habeebullah had seen someone else the previous night riding what she thought was the same bicycle, raising at least a question of ownership related to mandatory registration, 18 DCMR § 1202 ("Mandatory Registration of Bicycles”) and appellant had apparently violated the prohibition *1231against bicycle-riding on sidewalks. 18 DCMR § 4029.